Title: To Thomas Jefferson from James Madison, 21 October 1800
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Ocr. 21. 1800

This will be handed to you by Mr. Altson of S. Carolina, who proposes to call at Monticello on his return from a Northern tour. He will probably be made known to you by other introductions; but those which he has brought to me, as well as a short acquaintance with him make me feel an obligation to add mine. He appears to be intelligent, sound in his principles, and polished in his manner. Coming fresh from N.Y. through Pena. & Maryld. he will be able to furnish many details in late occurrences. The fact of most importance mentioned by him and which is confirmed by letters I have from Burr & Gilston, is that the vote of Rho: Island will be assuredly on the right side. The latter gentleman expresses much anxiety & betrays some jealousy with respect to the integrity of the Southern States in keeping the former one in view for the secondary station. I hope the event will skreen all the parties, particularly Virginia from any imputation on this subject; tho’ I am not without fears, that the requisite concert may not sufficiently pervade the several States. You have no doubt seen the late Paris Statement, as well as the comment on it by Observator who is manifestly Hamilton. The two papers throw a blaze of light on the proceedings of our administration, & must I think, cooperate with other causes, in opening thoroughly the eyes of the people. Sincererely yours Js.

 Js. Madison Jr.

